Citation Nr: 1337553	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  13-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the 1st metatarsophalangeal joint of the right foot.  

2.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the 1st metatarsophalangeal joint of the left foot.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to August 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which assigned initial ratings of 10 percent for osteoarthritis of the 1st metatarsophalangeal joint of the right foot and osteoarthritis of the 1st metatarsophalangeal joint of the left foot, effective May 26, 2010.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of the disabilities at issue since September 2010.  The Veteran filed his notice of disagreement in November 2011.  At that time he asserted that his service-connected disabilities of the feet were progressive and continued to worsen.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the service-connected disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the service-connected osteoarthritis of the 1st metatarsophalangeal joint of both feet.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

